***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    ANDREA MICEK-HOLT, EXECUTRIX (ESTATE
        OF EDWARD W. MICEK) v. MARY
             PAPAGEORGE ET AL.
              MARY PAPAGEORGE v. ANDREA
                   MICEK-HOLT ET AL.
                       (AC 39668)
                      Sheldon, Elgo and Eveleigh, Js.

                                  Syllabus

The plaintiff in the first case, H, the executrix of the estate of her father,
   the decedent, sought to enforce a purchase and sale agreement for
   certain real property that the decedent had entered into with M, a
   defendant in the first case. M had agreed to purchase the property after
   the expiration of a lease agreement entered into between the decedent
   and K Co., which was owned by M and her husband, G. G and M
   thereafter filed a separate action, alleging, inter alia, breach of contract
   and seeking damages. The trial court consolidated the matters and,
   following a trial to the court, rendered judgments in favor of H in both
   cases. On appeal, M and G challenged the trial court’s decision on several
   grounds. Held that the trial court properly rendered judgments in favor
   of H in both cases, and that court having thoroughly addressed the
   arguments raised in this appeal, this court adopted the trial court’s well
   reasoned memorandum of decision as a statement of the facts and the
   applicable law on the issues.
          Argued January 16—officially released March 27, 2018

                             Procedural History

   Action, in the first case, for, inter alia, breach of
contract, and for other relief, and action, in the second
case, for breach of contract, and for other relief, brought
to the Superior Court in the judicial district of Windham
at Putnam, where the named defendant et al. in the
first case filed a counterclaim; thereafter, the court,
Calmar, J., granted the motion to consolidate filed by
the defendants in the first case; subsequently, the mat-
ters were tried to the court, Boland, J.; thereafter, the
complaint in the second case was withdrawn in part;
subsequently, the court, Boland, J., granted the motions
to dismiss filed by the defendant Jamie Davis et al. in
the second case; judgments for the plaintiff in the first
case on the complaint and counterclaim, and for the
named defendant in the second case, from which the
named defendant et al. in the first case and the plaintiff
in the second case appealed to this court; thereafter,
the court, Boland, J., issued an articulation of its deci-
sion. Affirmed.
  Mathew Olkin, for the appellants (named defendant
et al. in the first case, plaintiff in the second case).
  Beth A. Steele, for the appellee (plaintiff in the first
case, named defendant in the second case).
                         Opinion

   PER CURIAM. This appeal arises from two cases,
which were consolidated for trial, involving a contract
for the purchase of certain real property located in
Thompson. Mary Papageorge and George Papageorge
appeal from the judgments of the trial court, rendered
after a court trial, in favor of Andrea Micek-Holt, execu-
trix of the estate of Edward W. Micek. We affirm the
judgments of the trial court.
   In 2010, the plaintiff’s decedent entered into a lease
agreement with Kalami Corporation, which was owned
by the family of Mary and George Papageorge (Papa-
georges). Pursuant to the lease agreement, the Papa-
georges, along with their two children, were permitted
to rent a home owned by the plaintiff’s decedent. The
term of the lease ran from August 1, 2010 to September
1, 2011. The plaintiff’s decedent and Mary Papageorge
also executed a purchase and sale agreement, pursuant
to which Mary Papageorge agreed to purchase the home
once the term of the lease had expired. A closing was
scheduled for August 31, 2011. The closing never
occurred, yet the Papageorges continued to reside in
the subject property.
  On October 28, 2014, Micek-Holt, as executrix of the
estate of Edward W. Micek, commenced one of the
two underlying actions.1 See Micek-Holt v. Papageorge,
Superior Court, judicial district of Windham at Putnam,
Docket No. CV-14-6008881-S (September 26, 2016) (first
action). Micek-Holt pleaded seven claims in her com-
plaint sounding in breach of contract, unjust enrich-
ment, declaratory judgment, quiet title, foreclosure of
equitable title, enforcement of the purchase and sale
agreement, and eviction. On December 18, 2014, the
Papageorges, along with Angelina Papageorge, filed an
answer, special defenses and a counterclaim directed
to Micek-Holt, both individually and in her capacity as
the executrix of her decedent’s estate.
   On August 25, 2015, Mary Papageorge commenced
the second of the two underlying consolidated actions.
See Papageorge v. Micek-Holt, Superior Court, judicial
district of Windham at Putnam, Docket No. CV-15-
5006173-S (September 26, 2016) (second action). Mary
Papageorge raised six counts in her complaint sounding
in breach of contract, fraud, unjust enrichment, abuse
of process, intentional infliction of emotional distress
and negligent infliction of emotional distress. The
claims were directed to Micek-Holt in her individual
capacity, in her capacity as executrix of her decedent’s
estate, and in her capacity as a beneficiary of her dece-
dent’s estate.2 As relief, Mary Papageorge sought $5.5
million in damages, a determination that she was the
equitable owner of the subject property, and an order
requiring Micek-Holt to convey legal title to the subject
property to her without contingencies and without a
mortgage. On March 23, 2016, Micek-Holt, in all of her
capacities, filed an answer and special defenses.
  On August 1, 2016, the first action filed by Micek-
Holt and the second action filed by Mary Papageorge
were consolidated. Over the course of two days, the
consolidated cases were tried to the court.
   On September 26, 2016, the trial court issued a memo-
randum of decision rendering judgments in Micek-
Holt’s favor on all counts in her complaint and on all
counts in the Papageorges’ counterclaim in the first
action, and in Micek-Holt’s favor on all counts in Mary
Papageorge’s complaint in the second action. By way
of relief, the court ordered the parties to meet for a
closing on October 24, 2016, at which, inter alia: (1)
Micek-Holt would convey to Mary Papageorge legal title
to the property; (2) Mary Papageorge would convey a
check to Micek-Holt in the amount of $78,336.40; and
(3) Mary Papageorge would deliver to Micek-Holt a note
secured by a mortgage. In addition, the court ordered
Mary Papageorge to pay Micek-Holt the sum of
$17,401.50, to reimburse her for taxes that Micek-Holt
had paid for her on the subject property, plus attorney’s
fees. The court further ordered that, if the closing did
not occur as ordered, then, inter alia: (1) the Papa-
georges would either have to vacate the property by
October 26, 2016, or be required to pay $150 in daily
use and occupancy payments and be subject to the
execution of an eviction order; (2) Mary Papageorge’s
interest in the property would be extinguished; and (3)
a judgment quieting title in favor of Micek-Holt would
enter. On September 29, 2016, the Papageorges
appealed.3
   On appeal, the Papageorges challenge the trial court’s
decision on several grounds. After examination of the
record on appeal and the parties’ briefs and arguments,
we conclude that the judgments of the trial court should
be affirmed. Because the trial court thoroughly
addressed the arguments raised in this appeal, we adopt
its well reasoned decision as a statement of the facts
and the applicable law on the issues. See Micek-Holt
v. Papageorge, Superior Court, judicial district of Wind-
ham at Putnam, Docket No. CV-14-6008881-S (Septem-
ber 26, 2016), and Papageorge v. Micek-Holt, Superior
Court, judicial district of Windham at Putnam, Docket
No. CV-15-5006173-S (September 26, 2016) (reprinted
at 180 Conn. App. 545). Any further discussion by this
court would serve no useful purpose. See, e.g., Woodruff
v. Hemingway, 297 Conn. 317, 321, 2 A.3d 857 (2010);
Brander v. Stoddard, 173 Conn. App. 730, 732, 164 A.3d
889, cert. denied, 327 Conn. 928, 171 A.3d 456 (2017).
      The judgments are affirmed.
  1
    Kalami Corporation and Angelina Papageorge, one of the Papageorges’
children, also were named as defendants in the action filed by Micek-Holt.
Neither of those parties is participating in this appeal.
  2
    Mary Papageorge’s complaint also named two attorneys, Jamie Davis
and Daniel McGinn. Davis and McGinn filed separate motions to dismiss
the counts directed to them, both of which the trial court granted. Mary
Papageorge did not appeal from those decisions. Further, the complaint
contained a seventh count sounding in ‘‘misconduct.’’ She withdrew that
claim prior to trial.
  3
    Extensive litigation ensued regarding the termination of the appellate
stay and various efforts to have the Papageorges ejected from the subject
property. This court already considered whether the trial court improperly
granted the plaintiff’s motion to terminate the stay when it considered the
Papageorges’ motion for review under Practice Book § 61-14. We granted
the Papageorges’ request for review, but denied the relief they requested.
We thereafter denied their motion for reconsideration. See Lawrence v.
Cords, 165 Conn. App. 473, 479, 139 A.3d 778 (‘‘[I]ssues regarding a stay of
execution cannot be raised on direct appeal. The sole remedy of any party
desiring . . . [review of] . . . an order concerning a stay of execution shall
be by motion for review . . . .’’ [Internal quotation marks omitted.]), cert.
denied, 322 Conn. 907, 140 A.3d 221 (2016). Moreover, although the Papa-
georges have challenged several executions of ejectment served by Micek-
Holt, they did not brief any claimed errors with respect to those challenges,
and we thus deem them abandoned. See Countrywide Home Loans Servic-
ing, LP v. Creed, 145 Conn. App. 38, 44 n.7, 75 A.3d 38, cert. denied, 310
Conn. 936, 79 A.3d 889 (2013).